Citation Nr: 1042912	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.

These issues were the subject of a prior September 2009 Board 
remand, and now return again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that, during the course of this 
appeal, the regulations regarding PTSD were revised.  
Specifically, 38 C.F.R. §3.304(f) (3) no longer requires the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  The liberalizing criteria contained 
in the new § 3.304(f) (3) will be applied to PTSD service 
connection claims that are pending as of the effective date of 
the regulation (July 13, 2010) and to claims filed on or after 
this effective date.

Further, the Board points out the ruling in Clemmons v. West, 206 
F.3d 1401, 1403 (Fed. Cir. 2000) which clarified how the Board 
should analyze claims for posttraumatic stress syndrome and other 
acquired psychiatric disorders.  As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed."  Id.  As the law regarding PTSD 
claims has changed during the course of this appeal, the Board 
finds that this case should be remanded in order that this new 
law may be considered.

Further, the Board notes that, upon remand, the Veteran was 
provided with a VA examination regarding his PTSD.  However, the 
Board finds this examination to be somewhat inadequate.  
Specifically, while stressful events the Veteran experienced in 
service were discussed, and the Veteran was diagnosed with 
depression, the Veteran was not diagnosed with PTSD, although 
previous VA treatment records had shown a diagnosis of PTSD.  
Further, the examiner did not offer an opinion as to the etiology 
of the Veteran's depression, or explaining the prior diagnoses of 
PTSD.  As this case is being remanded, the Board finds that the 
Veteran should be offered an additional VA examination.

Further, as the resolution of this issue may have an impact on 
the Veteran's claim of entitlement to TDIU, the Board finds that 
claim must also be remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).

Accordingly, the case is REMANDED to the AMC for the following 
action:

1. The AMC should schedule the Veteran for a 
VA examination to determine the nature and 
extent of any psychiatric disorder which may 
be present.  The claims file and the report 
of verified stressors must be provided to and 
reviewed by the examiner prior to conducting 
this examination.  The examiner should 
comment as to whether he believes that PTSD 
is the appropriate diagnosis.  If so, the 
examiner is requested to identify which, if 
any, of the verified in-service stressors 
detailed in the report are etiologically 
related to and sufficient to cause PTSD, and 
indicate how the Veteran otherwise meets the 
diagnostic criteria for PTSD.  If not, but 
the examiner finds that the Veteran has a 
different psychiatric disorder, the examiner 
is requested to state whether it is at least 
as likely as not that the psychiatric 
disorder was incurred in or aggravated by 
service or is causally related to service.  
The complete rationale for each opinion 
expressed must be provided.  The examiner 
should specifically comment on opinions from 
the Veteran's prior VA examinations in May 
2010 and March 2006, as well as prior 
findings in the veteran's VA treatment 
records of PTSD diagnoses, in offering his 
opinion.

3. Thereafter, the AMC should readjudicate 
the appellant's claims.  If any benefits 
sought on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


